Citation Nr: 0739609	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-32 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the need for the regular aid and attendance (A&A) of 
another person or housebound status.

2.  Entitlement to an initial, compensable rating for 
erectile dysfunction.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The veteran had active service from October 1964 to August 
1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two RO rating decisions.

In May 2004, the RO denied entitlement to SMC based on the 
need for the regular A&A of another person or housebound 
status.  The veteran filed a notice of disagreement (NOD) in 
June 2004, and the RO issued a statement of the case (SOC) in 
August 2005.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in August 
2005.

In March 2006, the RO granted service connection for erectile 
dysfunction and assigned a noncompensable rating.  In 
September 2006, the veteran filed a NOD as to the assigned 
rating.  The RO has not yet issued a SOC as to this claim.

For the reasons expressed below, the matters on the title 
page are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


REMAND

The veteran is receiving a 100 percent rating for his 
service-connected dysthymic disorder with post-traumatic 
anxiety.  In his October 2003 claim, the veteran wrote that 
this service-connected disability had worsened and he was 
substantially confined to his dwelling and immediate 
premises.  A January 2005 Decision Review Officer (DRO) 
conference report reflects that the veteran indicated that he 
felt he was unable to get out of the house, needed help 
around the house cleaning and grocery shopping, and was too 
depressed to go out.

SMC at the A&A rate is payable when the veteran, due to 
service-connected disability, has suffered the anatomical 
loss or loss of use of both feet or one hand and one foot, or 
is blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular A&A.  38 U.S.C.A. § 
1114(l) (West 2002 & Supp. 2007).  Pursuant to 38 C.F.R. § 
3.350(b)(3) and (4) (2007), the criteria for determining that 
a veteran is so helpless as to be in need of regular A&A, 
including a determination that he is permanently bedridden, 
are contained in 38 C.F.R. § 3.352(a) (2007).

In addition, SMC at the housebound rate is payable when a 
veteran has a single service-connected disability rated 100 
percent and (1) has additional service-connected disability 
or disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  38 U.S.C.A. § 
1114(s) (West 2002 & Supp. 2007).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that further 
development of the claim for SMC based on the need for the 
regular A&A of another person or housebound status is 
warranted.

The veteran has not suffered the anatomical loss or loss of 
use of both feet or one hand and one foot, and is not blind 
in both eyes, and so could only establish entitlement to SMC 
under 38 U.S.C.A. § 1114(l) by showing he is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance under the criteria of 38 C.F.R. § 3.352(a) (2007).  
Moreover, the only other two disabilities for which the 
veteran has been granted service connection are otitis 
externa and erectile dysfunction, both of which are rated as 
0 percent disabling (noncompensable).  Therefore, he can only 
establish entitlement to SMC under 38 U.S.C.A. § 1114(s) by 
showing he is permanently housebound by reason of service-
connected disability or disabilities. 38 U.S.C.A. § 
1114(s)(2) (West 2002 & Supp. 2007).

In the June 2007 informal brief, the veteran's representative 
wrote that VA should remand the claim for an examination to 
determine whether the veteran is entitled SMC  based on the 
need for A&A or housebound status.  The Board agrees.  In 
disability compensation claims, including those for A&A or 
housebound status, the duty to assist requires VA to provide 
a medical examination or obtain a medical opinion "when such 
an examination or opinion is necessary to make a decision on 
the claim."  Howell v. Nicholson, 19 Vet. App. 535, 539 
(2006) (citing 38 U.S.C.A. § 5103A(d)(1); Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003); Charles v. Principi, 16 
Vet. App. 370, 375 (2002); 38 C.F.R. § 3.159(c)(4)(i)(C)).  

A June 2004 VA outpatient treatment (VAOPT) note reflects 
that the veteran requested that a VA physician fill out a 
form regarding his claimed permanent need for regular A&A or 
housebound status.  After examining the veteran regarding his 
physical disabilities, the physician wrote only, "Told pt. 
he is not housebound."  The physician did not explain how he 
reached this conclusion or address any of the veteran's 
psychiatric symptoms, including those caused by his service-
connected dysthymic disorder with post-traumatic anxiety.  
Moreover, in the August 2005 SOC, the RO noted that the VAOPT 
records show that the veteran is able to leave the house on a 
regular basis to attend regularly scheduled appointments.  
However, as the veteran's representative correctly noted in 
the June 2007 informal brief, leaving one's house for medical 
purposes cannot, by itself, serve as the basis for a finding 
that a veteran is not housebound.  See Howell v. Nicholson, 
19 Vet. App. at 540.  In these circumstances, where the 
veteran has claimed that he is housebound and requires 
regular aid and attendance, he is receiving a 100 percent 
rating for a psychiatric disability, and there is no medical 
opinion that addresses whether he requires regular A&A of 
another person or is housebound because of this disability, 
the Board finds that a VA examination is warranted.

In addition, the RO's April 2003 letter regarding VA's duties 
to notify and assist the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 &  Supp. 2007)) 
was confusing.  Although it explained some of the 
requirements for establishing SMC based on the need for 
regular A&A of another person or housebound status, in the 
section of the letter entitled, "What Must the Evidence Show 
to Establish Entitlement to the Benefit You Want," the RO 
explained the requirements for establishing entitlement to 
service connection.  The RO also wrote that the veteran was 
previously denied entitlement to SMC, and "in order for us 
to reconsider this issue, you must submit new and material 
evidence to show that the condition was incurred in or 
aggravated by your active military service."  Thus, the RO's 
letter did not clearly inform the veteran of the information 
and evidence not of record that is needed to substantiate the 
claim, the first element of proper VCAA notice.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Due process therefore requires that the RO should, through 
VCAA-compliant notice, request that the veteran provide any 
additional information or evidence pertinent to the SMC 
claim.  Such letter should provide sufficient notice of the 
evidence needed to substantiate his claim for SMC based on 
the need for the regular A&A of another person or housebound 
status.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
request that the veteran furnish any evidence in his 
possession, and ensure that its letter to the veteran meets 
the requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) as regards assignment of disability ratings 
and effective dates, as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

Thereafter, the RO should arrange for the veteran to undergo 
VA examination for SMC purposes, by an appropriate physician, 
at a VA medical facility.  Specific findings should include 
whether the veteran is able to dress or undress himself, or 
to keep himself ordinarily clean and presentable; whether he 
is unable to attend to the wants of nature; whether he 
suffers from incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect him from 
hazards or dangers incident to his daily environment; and 
whether he is bedridden, i.e., whether his disabilities, 
through their inherent character, actually require that he 
remain in bed.  See 38 C.F.R. § 3.352(a) (2007).  The 
examiner should also indicate whether the veteran's dysthymic 
disorder with post-traumatic anxiety, by itself, or in 
combination with other service-connected disabilities, 
permanently confines the veteran to his place of residence 
and immediate premises.  See 38 C.F.R. § 3.350(i)(2) (2007).

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, shall result in a 
denial of the claim, which is considered one for increase.  
See 38 C.F.R. § 3.655(b) (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility at which the examination is to 
take place.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A  (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for SMC based on the need for the 
regular A&A of another person or housebound status.

As for the claim for an initial, compensable rating for 
erectile dysfunction, the Board notes that, by filing a 
timely and valid NOD with the RO's March 2006 rating 
decision, the veteran initiated appellate review of this 
claim.  The next step in the appellate process is for the RO 
to issue to the veteran an SOC summarizing the evidence 
relevant to this issue, the applicable legal authority, and 
the reasons for the RO's determination.  See 38 C.F.R. § 
19.29 (2007); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).

Consequently, the claim for an initial, compensable rating 
must be remanded to the RO for the issuance of an SOC.  The 
Board emphasizes, however, that to obtain appellate review of 
any issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2007).

Although, without a perfected appeal, the aforementioned 
claim is not properly before the Board, for the sake of 
efficiency, the RO's notice letter to the veteran regarding 
the claim for SMC based on the need for the regular A&A of 
another person or housebound status should include reference 
to this claim, as well.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should issue to the veteran an 
SOC addressing the claim for an initial, 
compensable rating for erectile 
dysfunction.  Along with the SOC, the RO 
must furnish to the veteran a VA Form 9 
(Appeal to Board of Veterans' Appeals), 
and afford him the applicable time period 
for perfecting an appeal as to the 
aforementioned claim.

The veteran is hereby reminded that 
appellate consideration of the claim for 
an initial, compensable rating for 
erectile dysfunction may be obtained only 
if a timely appeal is perfected.

2.  The RO should send to the veteran and 
his representative a VCAA-complaint 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim for SMC based on the need 
for regular A&A of another person or 
housebound status, and/or the claim for 
an initial, compensable rating for 
erectile dysfunction.

The RO's letter should provide specific 
notice to the veteran of what is needed 
to substantiate his claim for SMC.  The 
RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), as regards assignment 
of disability ratings and effective 
dates, as appropriate.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA examination for SMC purposes, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The physician should render specific 
findings as to whether the veteran is 
able to dress or undress himself, or to 
keep himself ordinarily clean and 
presentable; whether he is unable to 
attend to the wants of nature; whether he 
suffers from incapacity, physical or 
mental, which requires care or assistance 
on a regular basis to protect him from 
hazards or dangers incident to his daily 
environment; and whether he is bedridden, 
i.e., whether his disabilities, through 
their inherent character, actually 
require that he remain in bed.  

The examiner should also indicate whether 
the veteran's dysthymic disorder with 
post-traumatic anxiety, by itself, or in 
combination with other service-connected 
disabilities, permanently confines the 
veteran to his place of residence and 
immediate premises.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should adjudicate claim for SMC based on 
the need for the regular A&A of another 
person or housebound status.  If the 
veteran fails to report to the scheduled 
examination, in adjudicating the claim, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
SMC claim on the basis of all pertinent 
evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).


This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2007).



